Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 1 of 8 Page ID #:295

                                                                                       JS-6

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00224-DOC(JDEx)                                     Date: June 29, 2021

 Title: OUMERE LLC v. CALLI ZARPAS


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                   Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                   MOTION TO STRIKE [14]

         Before the Court is Defendant Calli Zarpas (“Zarpas” or “Defendant”) Motion to
 Strike the Complaint. (“Motion”) (Dkt. 15). The Court finds this matter suitable for
 resolution without oral argument. Fed. R. Civ. Pro. 78; Cal. R. 7-15. Having reviewed the
 papers and considered the parties’ arguments, the Court GRANTS Defendant’s Motion.


 I. Background

    A. Factual Background

        This motion is about canceling a complaint that alleges its filer is a victim of
 cancel culture. Specifically, Oumere, a manufacturer and distributor of skin care
 products, and its CEO, Wendy Ouriel, (collectively “Plaintiffs”) allege Defendant
 induced some of Oumere’s customers to stop patronizing the brand with a Reddit post
 (“the Post”). See generally Complaint (“Compl.”) (Dkt. 1).
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 2 of 8 Page ID #:296
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                         Date: June 29, 2021

                                                                                       Page 2


        The Post, authored sometime in Fall 2020, was entitled “Oumere = Scam: An
 Honest Review of a Skincare Brand that’s Hiding Something.” Id. ¶ 13. The Post stated
 Defendant felt “scammed” after buying Oumere’s “expensive” products that did not work
 for her. Id. The post went further, accusing Oumere of deleting negative reviews from its
 website. Id. The Complaint alleges Oumere lost two clients due to the Post. Id. ¶ 17.

        A few months before the Post, Defendant contacted Oumere, advertising her
 services as a copy writer and brand manager. Id. ¶ 11. In addition to describing her
 services, Defendant stated Oumere had “a ground-breaking product” and that she was
 “trying” and “loving” Oumere’s skin care regimen. Id. Despite the flattery, Plaintiffs
 refused Defendant’s offer. Id. ¶ 12.

        On December 17, 2020, Oumere’s counsel served Defendant with a letter
 demanding “removal and retraction of the Review on Reddit and all other platforms.” Id.
 ¶ 19. On December 24, 2020, Defendant offered to revise the review; Oumere refused
 and reiterated its demands from the letter. Id. ¶¶ 20-21. On January 5, 2021, Defendant
 removed the Post from Reddit but did not retract her statements.

    B. Procedural History

        Plaintiff filed their Complaint in this Court on February 2, 2021, alleging
 Defendant’s Reddit post constituted defamation, trade libel, intentional interference with
 contractual relations, intentional interference with prospective economic advantage,
 negligent interference with contractual relations, and negligent interference with
 prospective economic advantage. See generally Compl. The Complaint further alleges
 Defendant’s Reddit post caused her $1,000,000 in actual damages. Id. ¶ 77.

         Defendant filed the instant Motion to strike Plaintiff’s complaint on March 15,
 2021.

 II. Legal Standard

         In 2003, the California Legislature passed a law aimed at curbing Strategic
 Lawsuits Against Public Participation (“SLAPPs”). The California anti-SLAPP statute
 gives defendants in a potential SLAPP a procedural shortcut to strike complaints that
 target “acts of [the Defendant] in furtherance of the person’s right to petition or free
 speech.” Code of Civil Procedure § 425.16(b)(1). “The goal [of the Anti-SLAPP] statute
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 3 of 8 Page ID #:297
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                             Date: June 29, 2021

                                                                                           Page 3


 is to eliminate meritless or retaliatory litigation at an early stage of the proceedings.”
 Seelig v. Infinity Broad. Corp., 97 Cal. App. 4th 798, 806 (2002).

         When deciding a motion to strike, courts follow a two-step process. “First, the
 court determines if the challenged cause of action arises from protected activity” under
 the California or U.S. constitutions. Stewart v. Rolling Stone LLC, 181 Cal. App. 4th 98,
 107 (2010). Second, if the defendant makes such a showing, the “burden shifts to the
 plaintiff to establish, with admissible evidence, a reasonable probability of prevailing on
 the merits.” Id. “Only a cause of action that satisfies both prongs of the anti-SLAAP
 statute—i.e., that arises from protected speech or petitioning and lacks even minimal
 merit—is a SLAPP, subject to being stricken under the statute.” Navellier v. Sletten, 29
 Cal. 4th 82, 89 (2002).

 III. Discussion

    A. Oumere’s Lawsuit arises from Defendant’s Protected Activities

         The first step requires courts to assess whether the lawsuit “aris[es] from any act
 of that person in furtherance of the person’s right” to speak or petition. Code of Civil
 Procedure § 425.16(b)(1). The statute specifically identifies written or oral statements
 “made in a place open to the public or in a public forum in connection with an issue of
 public interest” as acts that furthers a person’s right to speak. Code of Civil Procedure §
 425.16(e). Here, Defendant’s Post was in a public forum about an issue of public interest.

        Reddit is a public forum because it is a discussion board where people from all
 over the world can communicate with one another. See Compl. ¶¶ 15-16. Therefore,
 Defendant’s Reddit post is “in a public forum.” Code of Civil Procedure § 425.16(e); see
 also Chaker, 209 Cal. App. 4th 1138, 1146 (calling the internet an “electronic bulletin
 board open to literally billions of people all over the world,” making it a “classic public
 forum”).

        The Post also addresses an issue of public interest. “An issue of public interest is
 any issue in which the public is interested.” Chaker v. Mateo, 209 Cal. App. 4th 1138,
 1146 (2012) (internal quotations omitted). And the public “has a well-recognized interest
 in knowing about the quality and contents of consumer goods.” Melaleuca, Inc. v. Clark,
 66 Cal. App. 4th 1344, 1363 (1998). For example, in Chaker, the court found a review on
 RipoffReport.com that warned others about a company’s trustworthiness constituted
 statements made in the public interest. 209 Cal. App. 4th at 1147-48. Here too,
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 4 of 8 Page ID #:298
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                            Date: June 29, 2021

                                                                                          Page 4


 Defendant’s Reddit post reviewed her experience with Oumere’s products and cautioned
 readers about the products’ effectiveness. Compl. ¶ 13. Thus, the Post addresses an issue
 of public interest.

        Thus, Defendant has carried their initial burden of showing the conduct which
 prompted this suit was made in a public forum about a topic of public interest. Now, the
 Court turns to the second step.

    B. Plaintiff Has Failed to Show a Reasonable Likelihood of Success on All of
       their Claims.

         The second step requires the Plaintiff to show a reasonable probability of success
 on the merits of their claims. Stewart, 181 Cal. App. 4th at 107. To satisfy this prong of
 the anti-SLAPP analysis, “the plaintiff must demonstrate that the complaint is both
 legally sufficient and supported by a sufficient prima facie case showing of facts to
 sustain a favorable judgment if the evidence submitted by the plaintiffs is credited.”
 Summit Bank v. Rogers, 206 Cal. App. 4th 669, 695 (2012). Plaintiffs’ burden is “akin to
 that of a party opposing a motion for summary judgment. Id. As such, causes of action
 will be stricken only if the plaintiff cannot show that, based on the undisputed facts, the
 defendant is not entitled to judgment as a matter of law. See Feldman v. 1100 Park Lane
 Assocs., 160 Cal. App. 4th 1467, 1477-78 (2008). At this stage, courts neither “weigh the
 credibility” nor “evaluate the weight” of the evidence presented in the complaint and its
 accompanying exhibits. Chaker, 209 Cal. App. 4th at 1147 (citations omitted). Courts
 “accept as true all evidence favorable to the plaintiff and assess the defendant’s evidence
 only to determine if it defeats the plaintiff’s submission as a matter of law.” Id. (citations
 omitted).

        Here, Plaintiff’s Complaint contains six causes of action. The Court considers the
 merits of each in turn.

        1.      Plaintiff’s Defamation Claim

         “To prevail on a claim for defamation, plaintiff must show four elements: that
 defendants published the statements; that the statements were about plaintiff; that they
 were false; and that defendants failed to use reasonable care to determine the truth or
 falsity.” Hecimovich v. Encinal School Parent Teacher Org. Org., 203 Cal. App. 4th 450,
 470 (2012).
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 5 of 8 Page ID #:299
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                         Date: June 29, 2021

                                                                                       Page 5


         The first two elements are clearly addressed in the Complaint. First, the Complaint
 states the Defendant “posted” her review on Reddit. Compl. ¶ 12. Additionally, this post
 was clearly about Plaintiffs since the post reviewed her experience with Plaintiffs’
 products. Id. ¶ 13.

         For the third element, “the dispositive question for the court is whether a
 reasonable factfinder could conclude that the published statements imply a provably false
 factual assertion.” Melaleuca, 66 Cal. App. 4th at 1353 (emphasis added). Thus, opinion
 statements cannot be the basis of a defamation suit. “Whether a statement is one of fact or
 opinion is a question of law,” and courts make the determination according to the
 statement’s “natural and poplar construction” considering the totality of the
 circumstances. Id. at 1353-54. The Court finds, based on both the Post’s plain language
 and its surrounding circumstances, it is best understood as expressing an opinion.

         The Post’s language suggests it reflects Defendant’s opinion. The bulk of the Post
 recounts Plaintiff’s experience with the Oumere’s products. Compl. ¶ 13. Such an
 individualized account, as opposed to using general statements, suggests an opinion.
 Indeed, the only general statements the Post contained begged a question: “It just makes
 me wonder how many other bad reviews she is hiding by immediately deleting them from
 her site.” Id. This is not a factual statement.

         The Post’s context also supports the conclusion it expressed an opinion. When a
 post is made on the internet, a reader “should be predisposed to view them with a certain
 amount of skepticism and with an understanding that they will likely present one-sided
 viewpoints rather than assertions of provable facts.” Summit Bank, 206 Cal. App. 4th at
 696-97. For example, in Summit Bank, the court concluded a post on Craigslist, despite
 the fact it contained many factual words, was a statement of opinion because internet
 “board culture encourages discussion participants to play fast and loose with facts.” Id.

        Here too, Defendant’s Post was made on an internet chat board. Compl. ¶ 13. As
 such, readers should be on notice that it presents a one-sided view of Oumere. Moreover,
 that Reddit allows posters to remain anonymous or use pseudonyms further supports the
 inference that the posters are ranting or expressing opinions, not stating provable facts.
 Therefore, both the Post’s language and that it was published on an internet chat board
 leads the Court to conclude the Post contained expressed opinions, not facts.

        Plaintiffs maintain the Defendant’s previous email to Oumere offering her services
 and praising Oumere’s products proves her opinions were not sincerely held. As such, the
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 6 of 8 Page ID #:300
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                          Date: June 29, 2021

                                                                                        Page 6


 Post could still defame Plaintiff. However, the proposition that “dishonest opinions are
 equivalent to false statements of fact would undermine the First Amendment.” Hofman
 Co. v. E.I. Du Pont De Nemours & Co., 202 Cal. App. 3d 390, 407 (1988) (abrogated on
 other grounds). Therefore, the email Defendant sent to Oumere before she made the Post
 is irrelevant to determining whether the Post was fact or opinion.

       Having failed, as a matter of law, to show they have a reasonable probability of
 success on their defamation claim, Plaintiff’s cause of action for defamation is stricken.

        2.      Plaintiff’s Trade Libel Claim

         Trade libel is the “intentional disparagement of the quality of property, which
 results in pecuniary damage to plaintiff.” Erlich v. Etner, 224 Cal. App. 2d 69, 73 (1964)
 (citing Restatement (Second) of Torts §§ 626-27). Like defamation, “a statement must be
 false” to constitute trade libel. Leonardini v. Shell Oil Co., 216 Cal. App. 3d 547, 573
 (1989). And “since mere opinions cannot by definition be false statements of fact,
 opinions will not support a cause of action for trade libel.” ComputerXpress, Inc. v.
 Jackson, 93 Cal. App. 4th 993, 1010-11 (2001).

       As discussed above, the Post’s language and context makes it an opinion.
 Accordingly, this cause of action is stricken.

        3.   Plaintiff’s Intentional Interference with Prospective Economic
        Advantage Claim

        “A plaintiff seeking to recover for an alleged” intentional interference with
 prospective economic advantage (“IIPEA”) must prove “that the defendant not only
 knowingly interfered with the plaintiff’s expectancy, but engaged in conduct that was
 wrongful by some legal measure.” Della Penna v. Totyota Motor Sales, U.S.A., Inc., 11
 Cal. 4th 376, 393 (1995) (emphasis added). In Hofman, a California appellate court ruled
 constitutionally protected speech cannot constitute wrongful conduct. 202 Cal. App. 3d at
 403 (barring a “cause of action for intentional interference with prospective economic
 advantage on the basis of statements consisting either of true facts or opinions”).

        As discussed earlier, the Post was an opinion statement, not a statement of fact. As
 such, the Court strikes Plaintiff’s IIPEA claim.
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 7 of 8 Page ID #:301
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                           Date: June 29, 2021

                                                                                         Page 7


        4.      Plaintiff’s Intentional Interference with Contractual Relations Claim

         In Della Penna, the California Supreme Court “dr[e]w and enfoce[d] a sharpened
 distinction between claims for the tortious disruption of an existing contract and claims
 that a prospective contractual or economic relationship has been interfered with.” 11 Cal
 4th at 492. While IIPEA claims require an independent wrongful act, intentional
 interference with contractual relations (“IICR”) causes of action have a wrongful act
 baked in: interfering with an existing contract is generally “a wrong in and of itself.”
 Quelimane Co. v. Stewart Title Guar. Co., 19 Cal. 4th 26, 56 (1998). This difference can
 be explained by the solicitude our

         Contractual relationships provide stability and parties make decisions relying on a
 stable relationship. Independent


         Zealous economic competition can interfere with a rival’s prospective economic
 advantage, but the distinction between IIPEA and IICR ensures these competitive
 practices cannot be litigated, so long as they do not violate other laws. Contracts, on the
 other hand, provide stability and breach is actionable; therefore, a party’s

        However, the California Supreme Court recently ruled there is an independent
 wrongfulness requirement when the defendant allegedly interferes with a contract that
 has “no legal basis . . . to expect the continuity of the relationship.” Ixcehel Pharma, LLC
 v. Biogen, Inc., 9 Cal. 5th 1130 (2020).

         In reaching its decision, the Ixcehel court used the example of a customer who
 “regularly renews a one-time contract to purchase goods has a prospective economic
 relationship with the vendor with respect to future purchases of those goods” as a
 quintessential example of a contractual relationship that has no “legal assurance of the
 buyer’s continued purchases.” Id. at 1147. Oumere’s relationship with its customers
 seems to fit this characterization. For instance, Oumere’s founder and CEO, Wendy
 Ouriel, said her revenues “rely heavily on their reputation in the industry and on the
 loyalty of their clientele.” Declaration of Wendy Ouriel (Dkt. 19-2). Similarly, emails
 from disgruntled customers further suggest Oumere does not enter long-term contracts
 with its customers that both parties rely on. See Ex. 4 (Dkt. 19-6). Thus, neither Oumere
 nor its customers have any “legal basis . . . to expect the continuity of the relationship.”
 Ixcehel, 11 Cal. 4th at 1147. Accordingly, an independent wrongful act is required. As
Case 8:21-cv-00224-DOC-JDE Document 31 Filed 06/29/21 Page 8 of 8 Page ID #:302
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00224-DOC(JDEx)                                           Date: June 29, 2021

                                                                                         Page 8


 discussed earlier, Defendant’s Reddit post did not constitute an independent wrongful act,
 so this cause of action is stricken.

        5.   Plaintiff’s Negligent Interference with Prospective Economic
        Advantage Claim

        Like IIPEA, a cause of action for negligent interference with prospective
 economic advantage requires an independent wrongful act. Crown Imports, LLC v.
 Superior Court, 223 Cal. App. 4th 1395, 1404 (2014). As discussed above,
 constitutionally protected speech cannot constitute an independently wrongful act.
 Therefore, this cause of action is stricken from the complaint.


        6.      Plaintiff’s Negligent Interference with Contractual Relations Claim

        In California, there is no cause of action for negligent interference with contractual
 relations. Davis v. Nadrich, 174 Cal. App. 4th 1, 9 (2009). This cause of action is stricken
 from the complaint.

    C. Attorneys’ Fees

     Prevailing defendants on motions to strike are entitled to recover reasonable
 attorneys’ fees and costs. Code of Civ. Proc. § 425.16(c); see also Ketchum v. Moses, 24
 Cal. 4th 1122, 1131 (2001) (“Any SLAPP defendant who brings a successful motion to
 strike is entitled to mandatory attorney fees.”). Therefore, the Court finds Defendant is
 entitled to recover reasonable attorneys’ fees and costs related to the present lawsuit.

 IV. Disposition

        For the above reasons, the Court GRANTS Defendant’s Motion to Strike
 Plaintiff’s Complaint without leave to amend. The Court further orders Plaintiff to pay
 Defendant reasonable attorneys’ fees incurred through this lawsuit.
